Quinn, Chief Judge
(concurring in part and dissenting in part) :
I concur generally with the majority opinion. However, I dissent from that part which refuses to recognize true amnesia as a basis for deferring further proceedings against an accused.
Without attempting to define its limits, a condition of true amnesia would seriously circumscribe the accused in his defense against a charge setting out a specific intent. In many such cases the circumstances suggest the intent charged, but the accused’s denial under oath that he possessed that intent is sufficient to raise an issue. See United States v. Williams, 1 USCMA 231, 2 CMR 137; United States v. Smith, 2 USCMA 312, 8 CMR 112. How then can the accused possibly say that he did not entertain the intent charged if he truly has no recollection of the event? Consequently, it seems to me that an honest claim of true amnesia, supported by competent independent testimony, is “reasonable *143cause” for an application for a continuance. See Manual for Courts-Martial, United States, 1951, paragraph 58, page 82.